DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eichhorn et al. US 2019/0254223 A1.
See particularly the figures and the disclosure in paragraphs [0086] and [0087] of Eichhorn et al. US 2019/0254223 A1.

s 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al.  US 2019/0195788 A1.
See particularly the figures and the disclosure in paragraphs [0043], [0044], [0047], [0050], [0052] and [0054] of Liu et al. US 2019/0195788 A1.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassett US 5,685,245.
See particularly Figures 3, 6, 15, 17 and 18 and the disclosure of Bassett US 5,685,245.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neall et al. US 5,621,666.
See particularly Figures 1-5 and the disclosure in columns 4 and 5 of O’Neall et al. US 5,621,666.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



March 24, 2021